Citation Nr: 0735309	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to asbestosis.

2.  Entitlement to service connection for a sinus condition 
including as secondary to asbestosis.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

(The issues of service connection for asbestosis, headaches 
and eye problems are the subject of another decision)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which service connection for sleep 
apnea, a sinus condition, and degenerative disc disease of 
the lumbosacral spine was denied.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records document treatment for upper 
respiratory problems including sinus problems, and back 
injury.  The veteran also submitted a buddy statement 
proffered by a sailor who slept in the same compartment as 
the veteran during active service, and observed the veteran 
to snore loudly.  The witness also stated he had to wake the 
veteran numerous times to make sure he would continue 
breathing.

Private and VA treatment records document ongoing complaints 
of and treatment for, and diagnoses of, sleeping problems, 
sleep apnea, a sinus condition, and a lower back disability.

In addition, by a separate decision, service connection for 
asbestosis has been granted.

VA examination has not been afforded to determine the 
etiology of these claimed conditions.  Given the 
documentation of inservice incidence of the claimed 
conditions, treatment from service to the present, and 
documentation of current disability, it is necessary to 
remand these claims for further examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed sleep 
apnea, sinus condition, and degenerative 
disc disease of the lumbosacral spine.  
All indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed degenerative disc 
disease of the lumbosacral spine had its 
onset during active service, or, in the 
alternative, resulted from any incident 
during active service.

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed sleep apnea and 
sinus condition are the result of the 
now-service connected asbestosis or, in 
the alternative, had their onset during 
active service or resulted from any 
incident during active service.

All opinions expressed must be supported 
by complete rationale.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for sleep apnea 
including as secondary to asbestosis, a 
sinus condition including as secondary to 
asbestosis, and degenerative disc disease 
of the lumbosacral spine, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






